Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Larry Vierra on October 20, 2021.

The application has been amended as follows: 
Claim 5 is dependent on claim 18;
Claim 14 is dependent on claim 10.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The argument filed September 23, 2021 has overcome the prior art rejections.
The closest prior art by Nystad et al. (US 8,542,939) teaches a method of determining a data value for a data element or set of data elements of an array of data elements from an encoded representation of the array of data elements by

wherein the data value for the set of one or more data elements associated with the first node is determined by: 
using the stored bit count data to determine the number of bits used for signaling the node values for the child nodes of the first node in the next level of the tree (col. 32, line 62- col. 33, line 18); and
using the stored tree node data for the first node and all of its preceding parent node(s) in the tree to determine an initial data value for the first node, the initial data value for the first nodeAttorney Docket No. DEHN-16226US0145912 being determined as a function of the node values for the first node and all of its preceding parent node(s) in the tree (col. 6, line 66- col. 7, line 5).
However, Nystad et al. does not explicitly teach
determining a data value for use by a data processing system for the set of one or more data elements associated with the first node by modifying the initial data value for the first node obtained from the node values for the first node and all of its preceding parent node(s) in the tree using a modifier value based on the determined number of bits used for signaling the node values for the child nodes of the first node in at least the next level of the tree.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                             October 20, 2021